      Case 1:18-cv-05391-SCJ Document 441-1 Filed 06/29/20 Page 1 of 37




             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION

FAIR FIGHT ACTION, et al.

      Plaintiffs,
                                               CIVIL ACTION
      v.
                                               FILE NO. 1:18-cv-05391-SCJ
BRAD RAFFENSPERGER, et al,

      Defendants.


    DEFENDANTS’ BRIEF IN SUPPORT OF THEIR MOTION FOR
          SUMMARY JUDGMENT ON JURISDICTION

                              INTRODUCTION

      At the outset of this case, Plaintiffs had a minimal burden to invoke

this Court’s jurisdiction. But now that discovery is complete, Plaintiffs must

face the facts—there is no foundation on which to rest this Court’s

jurisdiction because Plaintiffs cannot support the allegations in their

Amended Complaint, Doc. No. [41].

      The evidence shows that Plaintiffs lack standing because they (1) are

not diverting resources, (2) are serving their organizational mission, (3)

cannot identify what activities they diverted resources from, and (4)

challenge practices that are not traceable to or redressable by Defendants.

Further, Plaintiffs’ claims about technology, voter-list security, and notice
      Case 1:18-cv-05391-SCJ Document 441-1 Filed 06/29/20 Page 2 of 37




and cure opportunities for absentee ballots are now moot. Plaintiffs’ HAVA

claims are foreclosed because there is no private right of action. Finally,

Plaintiffs seek judicial intervention in areas barred by the political-question

doctrine. Because Plaintiffs cannot support their jurisdictional claims with

evidence, this Court should grant judgment in favor of Defendants.

             ARGUMENT AND CITATION OF AUTHORITY

      Summary judgment is appropriate when there is no genuine issue of

material fact and the moving party is entitled to judgment as a matter of law.

Fed. R. Civ. P. 56. The moving party bears the initial burden, but need not

disprove the opposing party’s claims. Instead, the moving party may point

out the absence of evidence to support the non-moving party’s case. Celotex

Corp. v. Catrett, 477 U.S. 317, 325, 91 L. Ed. 2d 265 (1986); Marion v. DeKalb

County, Ga., 821 F. Supp. 685, 687 (N.D. Ga. 1993). In defending its claims,

the non-moving party must do “more than simply show that there is some

metaphysical doubt as to the material facts.” Matsushita Elec. Indus. Co. v.

Zenith Radio Corp., 475 U.S. 574, 586, 106 S. Ct. 1348 (1986). The non-

moving party “must come forward with significant, probative evidence

demonstrating the existence of a triable issue of fact.” Irby v. Bittick, 44 F.3d

949, 953 (11th Cir. 1995) quoting Chanel, Inc. v. Italian Activewear, Inc., 931

F.2d 1472, 1477 (11th Cir. 1991).

                                      -2-
      Case 1:18-cv-05391-SCJ Document 441-1 Filed 06/29/20 Page 3 of 37




I.    The undisputed facts demonstrate Plaintiffs have no injury.

      Federal courts may decide only active “cases” and “controversies.” U.S.

Const. art. III, § 2. To establish standing to present a case or controversy, a

litigant must prove: “(1) an injury in fact that (2) is fairly traceable to the

challenged action of the defendant and (3) is likely to be redressed by a

favorable decision.” Jacobson v. Fla Sec’y, 957 F.3d 1193, 1201 (11th Cir.

2020) citing Lujan v. Defs. of Wildlife, 504 U.S. 555, 560-61, 112 S. Ct. 2130,

119 L. Ed. 2d 351 (1992); U.S. v. Amodeo, 916 F.3d 967, 971 (11th Cir. 2019).

“[E]ach element must be supported . . . with the manner and degree of

evidence required at the successive stages of the litigation.’” Jacobson, 957

F.3d at 1201 (quoting Lujan, 504 U.S. at 561). The plaintiffs in this litigation

have established none of those elements with admissible evidence.

      There are no individual voters in this case—only six organizations. The

organizations do not allege associational standing, as this Court previously

noted. Doc. No. [68], p. 13; Summers v. Earth Island Inst., 555 U.S. 488, 494,

129 S. Ct. 1142 (2009). Rather, each organization alleges that it has suffered

its own injuries from Georgia’s election practices. Doc. No. [41] at ¶¶ 13, 18,

23, 26, 30, 35; see also Doc. No. [68], pp. 15-16.

      Organizational plaintiffs making such claims must prove that

counteracting the defendant’s allegedly illegal acts required diversion of

                                       -3-
      Case 1:18-cv-05391-SCJ Document 441-1 Filed 06/29/20 Page 4 of 37




either financial resources or its personnel’s time and energy. Arcia v. Sec’y of

Fla., 772 F.3d 1335, 1341 (11th Cir. 2014); Common Cause of Ga. v. Billups,

554 F.3d 1340, 1350 (11th Cir. 2009). At this stage of the case, Plaintiffs must

sustain their burden of proof with trial-worthy evidence, Lujan, 504 U.S. at

561, which must show an injury—in this case diversion of resources—as of

the time that the plaintiffs filed their complaint. A&M Gerber Chiropractic

LLC v. Geico Gen. Ins. Co., 925 F.3d 1205, 1212 (11th Cir. 2019); Arcia, 772

F.3d at 1340; Focus on the Family v. Pinellas Suncoast Transit Auth., 344

F.3d 1263, 1275 (11th Cir. 2003).

      Further, each plaintiff must be more than just a “concerned bystander”

who is interested in a problem—the plaintiff must show that the injury is

distinct to that plaintiff. Gardner v. Mutz, No. 19-10461, 2020 U.S. App.

LEXIS 19329, at *22-23 (11th Cir. June 22, 2020) (no injury when only

generalized interest in preserving history). Other circuit courts and another

district court within this circuit have recognized the particularity

requirement as mandating that an organization demonstrate that “the

asserted illegal acts are in conflict with the organization’s mission.” People

for the Ethical Treatment of Animals, Inc. v. Miami Seaquarium, 189 F.

Supp. 3d 1327, 1337-38 (S.D. Fla. 2016) (citing Arcia, 772 F.3d at 1342)

(finding standing where PETA protests against captivity of a whale and

                                      -4-
      Case 1:18-cv-05391-SCJ Document 441-1 Filed 06/29/20 Page 5 of 37




efforts to secure its release “impaired its mission of protecting animals from

abuse through legislative and educational efforts”); see also Nat’l Treasury

Emps. Union v. U.S., 101 F.3d 1423, 1430 (D.C. Cir. 1996) (if the conduct

“does not directly conflict with the organization’s mission,” the claimed injury

is likely shared by many citizens and thus insufficient).

      Finally, while a conflict with the mission of the organization is

necessary to confer standing, it is not sufficient. Id. at 1429 (“Individual

persons cannot obtain judicial review of otherwise non-justiciable claims

simply by incorporating, drafting a mission statement, and then suing on

behalf of the newly formed and extremely interested organization.”).

Plaintiffs cannot claim injury simply by diverting resources to new

initiatives. They must identify what activities they must “divert resources

away from in order to spend additional resources” combatting the practices at

issue. Jacobson, 957 F.3d at 1206 (emphasis in original). Furthermore, they

must demonstrate a concrete injury such as perceptible impairment of

organizational activities or daily operations, Food & Water Watch, Inc. v.

Vilsack, 808 F.3d 905, 919-21 (D.C. Cir. 2015), or diverted resources “beyond

those normally expended,” Cigar Ass’n of Am. v. U.S., 323 F.R.D. 54, 63 (D.C.

Dist. 2017). Accord, Ga. Republican Party v. SEC, 888 F.3d 1198, 1203 (11th

Cir. 2018) (no evidence that plaintiff was forced to divert resources, “let alone

                                       -5-
      Case 1:18-cv-05391-SCJ Document 441-1 Filed 06/29/20 Page 6 of 37




that such diversion impairs the Party.”); Ga. Latino Alliance for Human

Rights v. Deal, 691 F.3d 1250, 1260 (11th Cir. 2012) (challenged legislation

“has strained [plaintiff’s] limited resources and will continue to do so”).

      Plaintiffs’ alleged injuries fall into three categories: one admits it did

not divert anything, two claim diversion of only personnel time, and three

claim they diverted both financial resources and personnel time. But none of

the plaintiffs have trial-worthy evidence showing that they diverted

“resources from general voting initiatives or other missions of the

organization to programs designed to address the impact of the specific

conduct of the Defendants.” Doc. No. [68], p. 16. Without that evidence, they

cannot invoke this Court’s jurisdiction.

      A.    The Sixth Episcopal District, Inc.

      The Sixth Episcopal District, Inc. (“Sixth District”) provides the easiest

standing analysis—its 30(b)(6) designee testified that the Sixth District did

not divert financial resources as a result of the practices challenged in this

litigation. Statement of Material Facts, attached as Ex. A (“SMF”) at ¶ 1. He

initially testified that the church diverted volunteer time, but then explained

that the church actually did nothing different from its usual practices. Id. at

¶ 2. In sum, the Sixth District diverted no resources as a result of any

contested election practices. Id. at ¶ 3.

                                       -6-
      Case 1:18-cv-05391-SCJ Document 441-1 Filed 06/29/20 Page 7 of 37




      With no definable injury, the Sixth District has no standing in this

litigation. The church has admirable goals and sincerely held concerns, but

those are not sufficient for standing. “[A]bstract social interest[s]” cannot

establish a concrete injury in fact. Arcia, 772 F.3d at 1342; Gardner, 2020

U.S. App. LEXIS 19329, at *23.

      B.    Virginia-Highland Church, Inc.

      Virginia-Highland Church, Inc. claims no financial diversion. SMF at ¶

4. Its pastor, Rev. Matthew Laney, testified that all of its diverted resources

are the time of its volunteers. Id. at ¶ 5. Since 2014, the church’s mission

includes voter education and registration, id. at ¶ 5, and one of its existing

ministries concentrates on voter education and registration and voting

advocacy, id. at ¶ 7. In this litigation, Rev. Laney identified only the “use it or

lose it” statute, the exact match requirements, closing or moving polling sites,

and the lack of provisional ballots at polling locations as areas of concern. Id.

at ¶ 8. He did not identify which of those concerns the church’s voter

education activities address, but it seems apparent that only the first three

could be a part of such education efforts.

      Church members and volunteers regularly register people to vote, and

urge members of the congregation to vote. Id. at ¶ 9. Approximately eight to

ten members of the church volunteer to register voters after Sunday

                                       -7-
      Case 1:18-cv-05391-SCJ Document 441-1 Filed 06/29/20 Page 8 of 37




meetings. Id. at ¶ 10. Church members and volunteers also educate and

register potential voters during an annual neighborhood festival. Id. at ¶ 11.

The diversion of resources that the church experiences consists of less time

from church volunteers. Id. at ¶ 12. Each volunteer has to spend more time

explaining voting requirements to each person as they are registering to vote,

id. at ¶ 13, with the net effect of contacting fewer voters, id. at ¶ 14, and less

time spent in other ministries of the congregation, id.

      Rev. Laney, however, was not able to quantify how much time church

volunteers diverted specifically to the practices alleged in the Amended

Complaint that concern the church. Id. at ¶ 15. He could identify only two

members whose voting rights work caused them to step back from another

church ministry. Id. at ¶ 16. Significantly, for those two members, Rev. Laney

did not quantify how much time those volunteers spent on explaining what

he called the “use it or lose it” statute, “exact match” requirement, or polling-

location issues as opposed to other voting rules. Id. at ¶ 17. He also did not

describe any perceptible impairment in the church’s usual activities. Id. at ¶

18; see also Ga. Republican Party, 888 F.3d at 1203; Food & Water Watch,

Inc., 808 F.3d at 919-021. Without evidence of a quantifiable impairment,

Virginia-Highland does not have standing to contest the practices about

which it complains. Id.

                                       -8-
      Case 1:18-cv-05391-SCJ Document 441-1 Filed 06/29/20 Page 9 of 37




      C.    Baconton Missionary Baptist Church, Inc.

      Baconton Missionary Baptist Church, Inc. (“Baconton”) also claims no

diversion of money. SMF at ¶ 19. Its pastor, Dr. Hermon Scott, testified that

the church diverted resources of its staff and members in response to the “use

it or lose it” statute. Id. at ¶ 20. Although the church worked to remain

nonpartisan, much of its interest in voting issues stemmed from its interest

in seeing Stacey Abrams elected as Governor of Georgia. Id. at ¶ 21. One of

the reasons Baconton started a new program in 2018 focusing on voter

education and registration was its enthusiasm for Ms. Abrams’ candidacy. Id.

at ¶ 22. Voting issues are part of the church’s mission, id. at ¶ 23, but Dr.

Scott testified that time spent on voting issues could not be spent on other

parts of the church’s mission, id. at ¶ 24. According to Dr. Scott, he spent an

unquantified amount of time talking about the “use it or lose it” statute in his

sermons and Bible-study classes. Id. at ¶ 25. Volunteer church members also

spent time helping voters check their voting status instead of “some

evangelistical stuff perhaps.” Id. at ¶ 26. Dr. Scott also participated in “Faith

Prayer Rallies” in area churches. Id. at ¶ 27. Only two of the rallies were a

Baconton church function. Id.

      Dr. Scott was unable to quantify how much time was diverted to the

“use it or lose it” statute. Id. at ¶ 28. In his sermons and at the Faith Prayer

                                      -9-
     Case 1:18-cv-05391-SCJ Document 441-1 Filed 06/29/20 Page 10 of 37




Rallies, he spoke about a variety of voting issues. Id. at ¶ 29. He estimated

that he spent “about five minutes or less” on the “use it or lose it” statute in

each Sunday sermon. Id. at ¶ 30. He testified that he could have spent those

five minutes talking about other topics that were also related to the church’s

mission. Id. at ¶ 31. He also admitted that he has talked about voting in

sermons for the past 20 years, but that he spends more time talking about

registration, education, and participation “when there is a candidate that is a

bigger ticket.” Id. at ¶ 32. He did not describe any perceptible impairment in

the church’s usual activities. Id. at ¶ 33; see also Ga. Republican Party, 888

F.3d at 1203; Food & Water Watch, Inc., 808 F.3d at 919-021. Five minutes of

his time serving the mission of the church and unknown time from church

members cannot establish standing for Baconton.

      D.    Ebenezer Baptist Church of Atlanta, Georgia, Inc.

      Since 1935, when Martin Luther King Sr. led a voting-rights campaign

in Atlanta, Ebenezer Baptist Church of Atlanta, Georgia, Inc. (“Ebenezer”)

has been spending resources on voter registration, education, and

mobilization, with its current engagement level beginning after Hurricane

Katrina. SMF at ¶ 34. Protecting voting rights and “challenging unjust

policies that create unnecessary barriers to voting” are key parts of




                                      - 10 -
     Case 1:18-cv-05391-SCJ Document 441-1 Filed 06/29/20 Page 11 of 37




Ebenezer’s mission, especially because those efforts are also part of the

tradition of the black church. Id. at ¶ 35.

      All of Ebenezer’s efforts related to voting are paid for from the social-

justice budget, and its budget does not specify the type of voting-related

activity within that line item. Id. at ¶¶ 36-37. Despite claiming it had to

divert monetary resources, Ebenezer had no documentation that it spent any

funds differently in 2018 from prior-year elections. Id. at ¶ 38.

      In the 2018 election, Ebenezer continued its prior efforts to register

voters, engage in a vote-by-mail campaign,1 and educate members about

voting. Id. at ¶ 39. The only activity added was an emphasis on “verification,”

to confirm that members were registered to vote. Id. at ¶ 42.

      Ultimately, the only diversions Ebenezer could identify as part of its

activity in “verification” were (1) volunteers who spent more time in voting

work than they typically would have, (2) the addition of a hotline at the

church,2 like what the church previously added in response to Hurricane




1 While there was testimony that the vote-by-mail effort started in 2018, it
was actually just “increased” in its focus from earlier vote-by-mail efforts in
2014 and 2016. Id. at ¶ 40. The church plans to continue the vote-by-mail
efforts in the future. Id. at ¶ 41.
2 The hotline did not maintain records of voters’ questions, but instead sent

the voters who needed assistance to other organizations. Id. at ¶ 44.

                                      - 11 -
      Case 1:18-cv-05391-SCJ Document 441-1 Filed 06/29/20 Page 12 of 37




Katrina, and (3) church space for the hotline. Id. at ¶ 43.3 The diversions

were in response to “voter purges” and “cross-matching” within the voter-

registration system, along with possibly polling stations being moved. Id. at ¶

47.

      None of Ebenezer’s “verification” activities impaired its regular

activities, id. at ¶ 48-49, but were in pursuit of the church’s longstanding

mission to assist voters. Ga. Republican Party, 888 F.3d at 1203; Food &

Water Watch, Inc., 808 F.3d at 919-021. Ebenezer did not identify what its

volunteers would have done otherwise or how it would have used the church

space if it had not hosted the hotline. SMF at ¶¶ 48-49; Jacobson, 957 F.3d at

1206. Ebenezer has not shown it diverted any resources sufficient to invoke

this Court’s jurisdiction.

      E.    Care in Action, Inc.

      Like Ebenezer, Care in Action, Inc. (“Care in Action”), claims to have

needed to divert both financial resources, and time resources of its personnel.

SMF at ¶ 50. The entirety of the “diversion” in 2018 was related only to its

3 Several other activities of the church in the voting arena were actually the
work of the New Georgia Project, which designed an app for voters that was
unveiled in a service at the church, handled the absentee-ballot applications
for the church, designed the church’s vote-by-mail program, and participated
in an email encouraging everyone in the church to vote early or vote by mail.
Id. at ¶ 45. Ms. Abrams founded the New Georgia Project and Ms. Groh-
Wargo served as its director for a period of time. Id. at ¶ 46.

                                     - 12 -
     Case 1:18-cv-05391-SCJ Document 441-1 Filed 06/29/20 Page 13 of 37




efforts in counting provisional ballots after the 2018 election. Id. at ¶ 51. It

anticipates similar diversions in future elections. Id. at ¶ 52.

      Counting provisional ballots does not conflict with Care in Action’s

mission. That mission is to “support nannies, housekeepers, caregivers for the

elderly and other domestic workers in order to advance the rights and

socioeconomic well-being of domestic workers.” Id. at ¶ 53. That mission also

includes encouraging domestic workers to vote. Id. at ¶ 54. Beginning with

the 2018 election, Care in Action organized get-out-the-vote activities. Id. at ¶

55. Its post-election activities were not contrary to its mission or in response

to any allegedly illegal activity, and thus cannot establish standing.

      Care in Action claims that it had to keep staff in Georgia longer than it

had anticipated in order to count provisional ballots. Id. at ¶ 56. It identified

some travel expenses, although it was unable to testify to specific details

about the staff travel or expenses. Id. at ¶ 57. Care in Action also failed to

identify how many of those expenditures, such as airplane tickets, were

unique to its post-election counting of provisional ballots. Id. at ¶ 58. Care in

Action also identified $76,257.22 that it spent on a text messaging service,

but it could not identify how much of that amount was due to post-election

provisional ballot activities versus its election-related activities. Id. at ¶ 59.

Care in Action spent $107,500.00 in ads that it testified were unique to its

                                       - 13 -
     Case 1:18-cv-05391-SCJ Document 441-1 Filed 06/29/20 Page 14 of 37




post-election provisional ballot activities, although its designee was unable to

describe the content of the ads or provide copies. Id. at ¶ 60.

      Care in Action refused to identify the amount of its entire budget, id. at

¶ 61, making it impossible to determine whether the expenditures

significantly impaired its daily operations. Ga. Republican Party, 888 F.3d at

1203. More important, Care in Action never identified where else it would

have been spending those funds, i.e., from what activities it diverted its

funds. Jacobson, 957 F.3d at 1206.

      In fact, Care in Action did not spend the funds on its provisional ballot

program in response to any allegedly illegal conduct by Defendants, but in

furtherance of its stated mission of helping Stacey Abrams get elected. The

organization endorsed Ms. Abrams and its get-out-the-vote activities included

handing out literature supporting her. Id. at ¶¶ 62-64. Its texting campaign

supported Ms. Abrams. Id. at ¶ 65. In its Campaign Contribution Disclosure

Report, it identified the texting service cost and ad buys as contributions to

Ms. Abrams’ campaign. Id. at ¶ 66. Care in Action’s post-election activities,

then, were not a diversion from its usual activities, but part and parcel of

those activities. “An organization’s general interest in its preferred

candidates winning as many elections as possible is still a ‘generalized




                                      - 14 -
      Case 1:18-cv-05391-SCJ Document 441-1 Filed 06/29/20 Page 15 of 37




partisan preference’ that federal courts are ‘not responsible for vindicating.’”

Jacobson, 957 F.3d at 1206 (citations omitted).

      Care in Action’s claim of having to divert its personnel time fares no

better. The organization trains domestic workers in election-related

activities. SMF at ¶ 67. It claims that it had to do additional training for

post-election activities, but never identified which of its usual activities

suffered as a result. Id. at ¶ 68. Its post-election efforts did not diminish its

regular training or its regular get-out-the-vote activities. Id. at ¶ 69. Its

representative was unable to identify any differences between its pre-election

and post-election texting activities. Id. at ¶ 70. Care in Action was able to

identify only one staffer who was diverted from other work to the Georgia

post-election activity. Id. at ¶ 71. Even then, the organization did not

quantify how the diversion of that one staff member impacted those other

activities. Id. at ¶ 72.

      Like its financial expenditures, Care in Action’s post-election activities

were just an extension of its support for the Abrams for Governor campaign.

The 2018 election in Georgia was the first time that the organization had

conducted get-out-the-vote activities in support of a candidate, id. at ¶ 73,

making it difficult to ascertain on this record what its “usual” activities were.

Care in Action coordinated its post-election ballot activities with other

                                       - 15 -
        Case 1:18-cv-05391-SCJ Document 441-1 Filed 06/29/20 Page 16 of 37




organizations supporting the Abrams for Governor campaign and its

activities supported that campaign. Id. at ¶¶ 74-75. It did not divert

resources—it merely continued its pre-election campaign activities. Those

activities cannot give it standing in this case.

        F.    Fair Fight Action, Inc.

        Fair Fight Action, Inc. (“Fair Fight Action”) was originally founded in

2014 as the Voter Access Institute (VAI), to advocate for “voter

enfranchisement” and “state laws that make voting more accessible.” SMF at

¶ 76. In 2014, VAI worked to turn out low-propensity voters of color, using

messages that included “fighting voter suppression” because it found those

messages “motivational” for voters. Id. at ¶ 77. VAI did not participate in

elections after 2014 and became inactive in late 2016 or early 2017—

remaining inactive for the remainder of 2017 and most of 2018. Id. at ¶ 78.

VAI sprang to life again on November 17, 2018—the day after Ms. Abrams

suspended her campaign—adopting the new name “Fair Fight Action” on

November 21, 2018 and then filing this lawsuit on November 27, 2018. Id. at

¶ 79.

        Fair Fight Action continued its organizational mission of making voting

more accessible, explaining to donors that its “first step was to file a federal

lawsuit to ask the courts to enact broad, bold, sweeping election reform in the

                                        - 16 -
     Case 1:18-cv-05391-SCJ Document 441-1 Filed 06/29/20 Page 17 of 37




state of Georgia” and announcing plans for further action on progressive

issues in the future.4 Id. at ¶ 80. Its website explains that Fair Fight Action’s

mission is to “promote fair elections in Georgia and around the country,”

noting that it “has mounted significant programs to combat voter suppression

in Georgia and nationally.” Id. at ¶ 82. In Ms. Groh-Wargo’s personal-

capacity deposition in September 2019, she explained that the mission of the

organization is “to engage and educate voters and fight voter suppression

broadly in the state, and particularly in communities of color . . .” Id. at ¶ 83

(emphasis added).5

      The day before Fair Fight Action became active again in November

2018, a political action committee (“PAC”) named Fair Fight, Inc. (the “PAC”)

incorporated using the same address as VAI. Id. at ¶ 85. While all individuals

are employees of Fair Fight Action, the PAC reimburses Fair Fight Action for

time staff spent on non-political projects. Id. at ¶ 86

      In Fair Fight Action’s 30(b)(6) deposition, its representative suddenly

explained that its mission was actually not to fight voter suppression:



4 This approach is consistent with Fair Fight Action’s efforts to have “Election
reform litigation run like a campaign.” Id. at ¶ 81.
5 Ms. Abrams discussed the purpose of Fair Fight Action in her new book,

explaining she founded “Fair Fight Action to focus on voting rights and voter
suppression in Georgia.” Id. at ¶ 84.

                                      - 17 -
     Case 1:18-cv-05391-SCJ Document 441-1 Filed 06/29/20 Page 18 of 37




      Q: And I think we’ve covered this, but it’s not correct to say that Fair
      Fight Action was founded to “combat voter suppression in Georgia.”
      Correct?

      A: That is correct. The organization was founded in 2014 to do voter
      engagement work.

Id. at ¶ 87. Now it was the PAC that focused on voter suppression, unlike the

mission of Fair Fight Action. Id. at ¶ 88. Ms. Groh-Wargo apparently no

longer agreed with her earlier testimony that the purpose of Fair Fight

Action was fighting voter suppression. Compare id. at ¶ 83.

      Because Fair Fight Action is serving its organizational mission by filing

this lawsuit, it can show only a frustration of its objectives—the kind of

“abstract concern that does not impart standing.” Nat’l Treasury Emps.

Union, 101 F.3d at 1429; Gardner, 2020 U.S. App. LEXIS 19329, at *23.

      But even if it was not just serving its mission, Fair Fight Action

identified only three areas of diversion of resources: (1) the creation of the

Democracy Warriors program, (2) the creation of the Fair Fight U program,

and (3) staff time that it diverted to other projects. SMF at ¶ 89. None of

these three alleged diversions had occurred prior to the filing of the complaint

and Fair Fight Action could not provide any specific dollar amounts for

diversion of funds. Id. at ¶ 90. Fair Fight Action also testified that it would




                                      - 18 -
     Case 1:18-cv-05391-SCJ Document 441-1 Filed 06/29/20 Page 19 of 37




plan to engage in broader get-out-the-vote activities if the issues in this

lawsuit were resolved. Id. at ¶ 91.

      Because Fair Fight Action sprang to life specifically to file this lawsuit,

it cannot identify what it was diverting resources from at the outset of this

litigation—because it had no other activities. Jacobson, 957 F.3d at 1206;

A&M Gerber Chiropractic LLC, 925 F.3d at 1212; Arcia, 772 F.3d at 1340;

Nat’l Treasury Employees Union, 101 F.3d at 1429. Democracy Warriors and

Fair Fight U are not diversions because they serve multiple purposes that

advance the organization’s mission—they are not a diversion from other

activities. While these two groups work on “voter suppression” issues, they

also work on the progressive issues the organization supports more broadly.

SMF at ¶ 92. Fair Fight U also does political work that is paid for by the

PAC. Id. at ¶ 93. Further, prior to filing this lawsuit, Fair Fight Action had

not engaged in “voter education activities” since 2014, meaning that it cannot

be diverting funds from those activities to counter the laws it challenges in

this litigation because it had no active programs. Id. at ¶ 94.

      Regarding the staff time that could be devoted to other projects, Ms.

Groh-Wargo admitted that staff, including in the Democracy Warriors and

Fair Fight U programs, work extensively on efforts related to this lawsuit. Id.




                                      - 19 -
      Case 1:18-cv-05391-SCJ Document 441-1 Filed 06/29/20 Page 20 of 37




at ¶ 95. Litigation expenses cannot be used to impart standing on an

organization. Nat’l Taxpayers Union, 68 F.3d at 1434.

      For staff time not spent on litigation, if not for this lawsuit, staff at

Fair Fight Action currently working on litigation support would spend all

their time doing political work paid for by the PAC. SMF at ¶ 96. In other

words, the different use of staff does not impair Fair Fight Action’s

activities—it affects the activities of its associated, non-plaintiff PAC. As a

result, different use of staff time cannot form the basis for a diversion from

activities of Fair Fight Action for purposes of standing because it is not

concrete and particularized. Jacobson, 957 F.3d at 1206; Gardner, 2020 U.S.

App. LEXIS 19329, at *21-25. Because its mission has not been impaired nor

its activities impeded, Fair Fight Action has no evidence supporting any

injury sufficient to confer standing in this case.

II.   Plaintiffs lack standing to challenge practices that are not
      traceable to or redressable by Defendants.

      As the Eleventh Circuit recently explained, “[t]o satisfy the causation

requirement of standing, a plaintiff's injury must be ‘fairly traceable to the

challenged action of the defendant, and not the result of the independent

action of some third party not before the court.’” Jacobson, 957 F.3d at 1207

quoting Lujan, 504 U.S. at 560. Further, “it must be the effect of the court's



                                       - 20 -
     Case 1:18-cv-05391-SCJ Document 441-1 Filed 06/29/20 Page 21 of 37




judgment on the defendant—not an absent third party—that redresses the

plaintiff’s injury, whether directly or indirectly.” Lewis v. Governor of Ala.,

944 F.3d 1287, 1301 (11th Cir. 2019) (en banc) (internal quotations omitted).

      The undisputed evidence demonstrates that a significant portion of the

harm Plaintiffs attribute to the Defendants and the accompanying remedies

they seek are outside the realm of Defendants’ direct control. Indeed, to

achieve much of the redress they seek in their Amended Complaint, Doc. No.

[41], pp. 90–92, ¶ 11(a-h),(j),(k)), Plaintiffs admit it would require action

taken by non-party counties: id. at ¶ 11(a) (“Ensure that counties” process

voter-registration requests), 11(d) (“Ensure that counties . . . process absentee

ballot requests”), 11(e) (“Ensure each county . . . deploys . . . . voting

machines,” “signage,” and “all other materials or tools necessary for voting”),

11(f) (“Ensure each precinct and county” has sufficient polling stations), 11(h)

(“Ensure each county” recruits poll workers), 11(j) (Ensure each county has

adequate materials”) (emphasis added). The evidence in this case

conclusively demonstrates that these subject areas are the responsibility of

counties, not Defendants. SMF at ¶¶ 97-104. The only enforcement

mechanism available, similar to the county supervisors in Jacobson, 957 F.3d




                                       - 21 -
     Case 1:18-cv-05391-SCJ Document 441-1 Filed 06/29/20 Page 22 of 37




at 1207-08, is through an investigation and possible sanctions by the State

Election Board—not by direct control over the county officials.6 SMF at ¶ 105.

      Plaintiffs effectively ask this Court to rewrite large swaths of Georgia’s

Election Code to unilaterally redistribute power and control vested in the

counties to the Defendants. But this Court’s authority is limited. “[F]ederal

courts have no authority to erase a duly enacted law from the statute books.”

Jacobson, 957 F. 3d at 1209, quoting Jonathan F. Mitchell, The Writ-of-

Erasure Fallacy, 104 Va. L. Rev. 933, 936 (2018). And even a “favorable

declaratory judgment… cannot make [] an unconstitutional statute

disappear.” Steffel v. Thompson, 415 U.S. 452, 469 (1974). Thus, while this

Court may “enjoin executive officials from taking steps to enforce a statute,”

Mitchell, supra at 936, it may “exercise that power only when the officials

who enforce the challenged statute are properly made parties to a suit,”

Jacobson, 957 F. 3d at 1209. Thus, even if Plaintiffs obtain an order from this

Court granting all the relief they seek, that order cannot enjoin “absent

nonparties.” Id. at 1208.


6 Unlike Georgia law, the Florida law considered in Jacobson empowered its
Secretary of State to redress the alleged harm required the Florida Secretary
to “[o]btain and maintain uniformity in the interpretation and
implementation of the election laws” and to “[p]rovide written direction and
opinions to the supervisors of elections,” Fla. Stat. § 97.012, and the Eleventh
Circuit found even that insufficient to establish traceability or redressability.

                                      - 22 -
     Case 1:18-cv-05391-SCJ Document 441-1 Filed 06/29/20 Page 23 of 37




      Even if the Defendants could cobble together the authority to carry out

a Plaintiffs-designed order from this Court, Plaintiffs’ failure to sue the

entities that can remedy their alleged harms could lead to “arbitrary and

disparate treatment to voters in its different counties.” Bush v. Gore, 531

U.S. 98, 107, 121 S. Ct. 525 (2000). Some counties would defer to Defendants’

directions, while others would simply continue to follow the law as it exists.7

Jacobson, 957 F. 3d at 1209; see also Friedman v. Snipes, 345 F. Supp. 2d

1356, 1381 (S.D. Fla. 2004).

      A federal court cannot apply declaratory relief or an injunction to those

“who are not parties to this action.” Jacobson, 957 F. 3d at 1208. And even if

this Court attempted to extend its ruling to counties not presently before it,

they are in no way “obliged . . . in any binding sense . . . to honor an

incidental legal determination [this] suit produce[s].” Lewis, 944 F. 3d at

1302 (internal quotation marks omitted). This limitation preventing the

judiciary from binding non-parties to its orders is rooted in separation of

powers and the limited authority of Article III courts.


7 An earlier case that predates Jacobson and the en banc decision in Lewis,
Grizzle v. Kemp, 634 F.3d 1314, 1319 (11th Cir. 2011), was decided only
under a proper-party analysis and did not consider standing, making it a
“drive-by jurisdictional ruling[]” that either has no precedential effect or is
limited to the proper-party context. Steel Co. v. Citizens for a Better Env’t,
523 U.S. 83, 91, 118 S. Ct. 1003, 1011 (1998).

                                      - 23 -
       Case 1:18-cv-05391-SCJ Document 441-1 Filed 06/29/20 Page 24 of 37




        “Redressability requires that the court be able to afford relief through

the exercise of its power, not through the persuasive or even awe-inspiring

effect of the opinion explaining the exercise of its power.” Id. at 1305, quoting

Franklin v. Massachusetts, 505 U.S. 788, 825, 112 S. Ct. 2767 (1992) (Scalia,

J. concurring in part and concurring in the judgment) (emphasis in original).

“Any persuasive effect a judicial order might have upon the [non-party

counties] . . . cannot suffice to establish redressability.” Jacobson, 957 F. 3d at

1208. Moreover, if a plaintiff sues the wrong defendant, an order enjoining a

non-party “cannot suddenly make the plaintiff’s injury redressable.” Id. at

1209.

        The “failure to join the [county officials] is an independent reason that

[Plaintiffs] lack standing,” id. at 1207, and this Court should grant judgment

as a matter of law to Defendants on Plaintiffs’ claims related to voter

registration, absentee ballots, provisional ballots, polling places, resources for

precincts, and poll workers. None of those claims can either be traced to

Defendants or redressed by them.

III.    Plaintiffs’ claims about technology, voter-list security, and
        absentee ballots are moot.

        Mootness is part of the “powerful limitation[]” that Article III imposes

on the federal judiciary: “if a suit is moot, it cannot present an Article III case



                                       - 24 -
     Case 1:18-cv-05391-SCJ Document 441-1 Filed 06/29/20 Page 25 of 37




or controversy and the federal courts lack subject matter jurisdiction to

entertain it.” Coral Springs Street Sys., Inc. v. City of Sunrise, 371 F.3d 1320,

1328 (11th Cir. 2004). When a government does not intend to return to a

prior legislative scheme, plaintiffs must present affirmative evidence that

their claims remain viable. U.S. v. Georgia, 778 F.3d 1202, 1205 (11th Cir.

2015); Nat’l Advert. Co. v. City of Miami, 402 F.3d 1329, 1334 (11th Cir.

2005). The undisputed facts demonstrate that Defendants have no intent to

return to several voting practices that Plaintiffs challenge.

      A.    Plaintiffs’ claims regarding Georgia’s use of DREs are moot.

      In this Court’s Order on Defendants’ Motion to Dismiss, it noted that

“upon statewide implementation of the new voting machines, Plaintiffs’

claims based on the current DRE voting machines could be subject to

becoming moot.” Doc. No. [68], p. 36 n.7. As Defendants earlier notified this

Court, the Secretary of State decertified the entire DRE system on December

30, 2019. Doc. No. [266-1]. That was at the end of a process to purchase and

deploy entirely new ballot-marking devices (“BMDs”) that were certified on

August 9, 2019, SMF at ¶ 107, and used throughout the state for the June 9

election as required by O.C.G.A. § 21-2-300(a)(2). Plaintiffs’ expert Dr.

Halderman agreed that the new system was implemented and completely

replaced the DRE system. Doc. No. [239], p. 4; SMF at ¶ 108.

                                     - 25 -
     Case 1:18-cv-05391-SCJ Document 441-1 Filed 06/29/20 Page 26 of 37




      As a result of this change of systems and because Plaintiffs are only

entitled to prospective injunctive relief, Plaintiffs’ request for an order

“[p]ermanently enjoining Defendants from using the insecure and unreliable

DRE voting machines that lack a paper trail, and replace DRE voting

machines with paper ballots and optical scanners” is now moot, as are all of

Plaintiffs’ claims pertaining to Georgia’s use of DREs. Doc. No. [41], p. 87; ¶¶

94-107, 163(e), 175(f), 189(f), and 213(f). As this Court recognized already,

Plaintiffs do not challenge the new BMD system. Doc. No. [271], p. 9 n.4. Now

that the implementation of the BMDs is complete, Defendants are entitled to

judgment as a matter of law on all of Plaintiffs’ claims pertaining to DREs.

Doc. No. [68], p. 36 n.7.

      B.    Plaintiffs’ claims relating to voter-list security are moot.

      In recognizing the impact of HB 392 on Plaintiffs’ claims on voter-list

security, this Court earlier noted that establishing a regulation setting

security protocols would moot Plaintiffs’ claims about voter-list security. Doc.

No. [68], p. 37. This Court found those claims were not moot “until such

regulation is established.” Id.

      On August 13, 2019, the regulation required by HB 392, Georgia’s

“Standards for Security of Voter Registration System,” became effective and

describes the industry standards that “eliminates the alleged harms” of

                                      - 26 -
     Case 1:18-cv-05391-SCJ Document 441-1 Filed 06/29/20 Page 27 of 37




Plaintiffs’ claims about the voter list. Ga. Comp. R. & Regs. r. 590-8-3-.01.

The regulation sets forth 27 industry standards covering numerous aspects of

data security, including hardware, software, malware, firewalls, secure

protocols for vendors, intrusion detection, data back-up procedures and

training along with requirements for regular cyber-security assessments and

annual certifications of compliance. SMF at ¶¶ 109-110. The Secretary

certified compliance on December 31, 2019. Id. at ¶ 111. Because the

regulation has now been finalized and certification is complete, Plaintiffs’

claims pertaining to data security, Doc. No. [41], p. 89-91; ¶¶ 94-101, 163(c),

175(c), 189(c), 213(c), 237-238, are moot.

      Further, in mid-2019, the Secretary of State announced that Georgia

became the 26th state to join the Electronic Registration Information Center

(“ERIC”). SMF at ¶ 112. ERIC is “a non-profit organization with the sole

mission of assisting states to improve the accuracy of America’s voter rolls

and increase access to voter registration for all eligible citizens.” Id. at ¶ 113.

In the earlier ruling on the motion to dismiss, this Court noted that, while

the Secretary of State was authorized to “become a member of a

nongovernmental entity whose purpose is to share and exchange information

in order to improve the accuracy and efficiency of voter registration systems,”

he was not required to do so. Doc. No. [68], p. 38.

                                       - 27 -
     Case 1:18-cv-05391-SCJ Document 441-1 Filed 06/29/20 Page 28 of 37




      Now that the State of Georgia has joined the entity authorized by HB

316, Plaintiffs’ remaining claims about inaccurate voter rolls are moot and

Defendants are entitled to judgment as a matter of law. Doc. No. [68], p. 38.

      C.    Plaintiffs’ claims regarding notice and cure provisions for
            absentee ballots are moot.

      In ruling on the motion to dismiss, this Court also noted that not all of

Plaintiffs’ claims concerning absentee ballots are mooted by the passage of

HB 316 into law. But two of the significant claims about absentee ballots are

mooted by amendments to O.C.G.A. § 21-2-384 and an SEB Rule.

      First, Plaintiffs claims about voter birthdates resulting in rejection of

absentee ballots are moot because the date of birth is no longer required and

thus ballots cannot be rejected for that reason. Doc. No. [41], ¶ 144; O.C.G.A.

§ 21-2-384(c)(1). Second, Plaintiffs’ claims about prompt notification to voters

when their absentee ballots are rejected has been resolved by an SEB Rule.

Doc. No. [41], p. 91; ¶ 147. Under Ga. Comp. R. & Regs. r. 183-1-14-.13, which

became effective on May 21, 2020, registrars must notify voters of a rejected

absentee ballot no later than three business days after rejecting the ballot.

Plaintiffs’ claims involving those prior practices are moot.




                                      - 28 -
      Case 1:18-cv-05391-SCJ Document 441-1 Filed 06/29/20 Page 29 of 37




IV.   This Court lacks jurisdiction to hear Plaintiffs’ HAVA claims
      because there is no private right of action.

      Count VI of Plaintiffs’ Amended Complaint seeks injunctive and

declaratory relief under the Help America Vote Act (“HAVA”), 52 U.S.C. §

21081 et seq.; Doc. No. [41], ¶ 240. This Court should dismiss all of Plaintiffs’

HAVA claims because Congress did not create a private right of action.

      “Like substantive federal law itself, private rights of action to enforce

federal law must be created by Congress.” Alexander v. Sandoval, 532 U.S.

275, 286, 121 S. Ct. 1511 (2001). In 2019, relying on the text of HAVA, the

Eleventh Circuit made clear that HAVA creates no such right: “HAVA creates

no private cause of action. Congress established only two HAVA enforcement

mechanisms: (1) a civil action brought by the Attorney General, and (2) a

state-based administrative complaint procedure. 52 U.S.C. §§ 21111, 21112.”

Bellitto v. Snipes, 935 F.3d 1192, 1202 (11th Cir. 2019); Am. Civil Rights

Union v. Phila. City Comm’rs, 872 F.3d 175, 181 (3d Cir. 2017) (same); see

also Brunner v. Ohio Republican Party, 555 U.S. 5, 6, 129 S. Ct. 5 (2008)

(vacating TRO when political party was not likely to succeed on question of

whether Congress authorized a private litigant to enforce HAVA); but see

Sandusky Cty. Democratic Party v. Blackwell, 387 F.3d 565, 572 (6th Cir.

2004) (finding no private right of action in HAVA, but also some “rights-



                                      - 29 -
     Case 1:18-cv-05391-SCJ Document 441-1 Filed 06/29/20 Page 30 of 37




creating language of HAVA” sufficient for § 1983 claim); Colón-Marrero v.

Vélez, 813 F.3d 1, 20 (1st Cir. 2016) (some provisions enforceable).

      “Where Congress has not created a private right of action, courts may

not do so, ‘no matter how desirable that might be as a policy matter, or how

compatible with the statute.’” Bellitto, 935 F.3d at 1202 quoting Alexander,

532 U.S. at 287. Because Plaintiffs brought Count VI of their Amended

Complaint solely under HAVA and there is no private right of action under

controlling precedent, this Court should dismiss it as a matter of law.

V.    This Court lacks jurisdiction to under the political-question
      doctrine.

      “[F]ederal courts will not intervene to . . . supervise the administrative

details of a local election.” Curry v. Baker, 802 F.2d 1302, 1314 (11th Cir.

1986). The judicial system is not a conduit for a particular group to force

election officials to adopt its preferred method of administering elections

preferred by a particular group. GALEO v. Gwinnett Cty. Bd. of

Registrations & Elections, No. 1:20-cv-1587-WMR, 2020 U.S. Dist. LEXIS

86998, at *3 (N.D. Ga. May 8, 2020).

      While courts have authority to “say what the law is,” there are some

questions that are “in their nature[,] political” and beyond the scope of Article

III. Marbury v. Madison, 5 U.S. (1 Cranch) 137, 170, 177 (1803). The political-



                                       - 30 -
     Case 1:18-cv-05391-SCJ Document 441-1 Filed 06/29/20 Page 31 of 37




question doctrine emerges out of the Article III case-or-controversy

requirement and is rooted in the separation of powers. Made in the USA

Found. v. United States, 242 F.3d 1300, 1312 (11th Cir. 2001). Cases that

require the court to decide a political question8 must be dismissed for lack of

jurisdiction. McMahon v. Presidential Airways, Inc., 502 F.3d 1331, 1358

(11th Cir. 2007).

      There are six factors, any one of which can render a case nonjusticiable

under the political-question doctrine. McMahon, 502 F.3d at 1357-58 quoting

Baker v. Carr, 369 U.S. 186, 217, 82 S. Ct. 691 (1962). Plaintiffs’ Amended

Complaint seeks sweeping relief, requesting this Court govern details of

elections including—among other topics—the process of voter registration

and Georgia’s voter registration list, what information poll workers must

obtain from voters, how absentee ballots are processed, how many voting

machines are assigned to each precinct, how many paper ballots are required


8 While the political nature of this case is obvious, especially with Ms.
Abrams describing starting Fair Fight Action as a way she “could continue to
do the work that has fueled me since I was a teenager,” Our Time is Now 245,
and with Ms. Groh-Wargo explaining that, once the “full citizenry can vote . .
. Democrats win,” NPR, Stacey Abrams Spearheads ‘Fair Fight,’ A Campaign
Against Voter Suppression,
https://www.npr.org/2020/02/21/806103885/stacey-abrams-spearheads-fair-
fight-a-campaign-against-voter-suppression (Feb. 21, 2020), the political-
question doctrine focuses on the distinctions between the roles of respective
branches of government.

                                     - 31 -
     Case 1:18-cv-05391-SCJ Document 441-1 Filed 06/29/20 Page 32 of 37




for each precinct, what signs must be displayed in polling places, how officials

conduct poll worker recruitment, how election officials are trained, and the

creation of auditing processes.9 Doc. No. [41], pp. 87-90. Those requests

implicate at least two of the six indicia of a nonjusticiable political question.

      First, the Elections Clause commits the administration of elections to

other government departments—Congress and state legislatures—not courts.

Baker, 369 U.S. at 217; U.S. CONST. Art. I, §4, cl. 1. “Plaintiffs ask this Court

to assume the roles of state and federal legislatures, urging us to exercise the

discretion that has been explicitly reserved to those political bodies.” Agre v.

Wolf, 284 F. Supp. 3d 591, 596 (E.D. Pa. 2018) (three-judge court) (emphasis

in original).

      The Elections Clause and the history of its adoption demonstrates that

“the Framers did not envision such a primary role for the courts.” Agre, 284

F. Supp. 3d at 599. The “manner” of conducting elections includes “notices,

registration, supervision of voting, protection of voters, prevention of fraud

and corrupt practices, counting of votes, duties of inspectors and canvassers,

and making and publication of election returns; in short, to enact the


9The broad scope of Plaintiffs’ relief also raises Eleventh-Amendment
questions, which can be implicated when a plaintiff seeks an order “directing
the precise way in which Georgia should conduct voting.” Curling v. Sec. of
State of Ga., 761 Fed. Appx. 927, 934 (11th Cir. 2019).

                                      - 32 -
     Case 1:18-cv-05391-SCJ Document 441-1 Filed 06/29/20 Page 33 of 37




numerous requirements as to procedure and safeguards which experience

shows are necessary in order to enforce the fundamental right involved.”

Smiley v. Holm, 285 U.S. 355, 366, 52 S. Ct. 397, 399 (1932). These are

reserved expressly to the state legislatures—not the courts. Courts should

focus on enforcement of the First and Fourteenth Amendments, which are

“generally unobtrusive to States in promulgating election regulations.” Agre,

284 F. Supp. 3d at 599.

      Plaintiffs’ claims present nonjusticiable political questions because they

require this Court to replace Georgia’s Election Code with this Court’s

judgment about the administration of elections, despite the “textually

demonstrable constitutional commitment of the issue” to state legislatures

and to Congress. Baker, 369 U.S. at 217; Agre, 284 F. Supp. 3d at 620.

      Second, there are no “judicially discoverable and manageable

standards” that this Court can apply to Plaintiffs’ claims. McMahon, 502 F.3d

at 1357-58. Plaintiffs’ claims require this Court to effectively become an

election administrator and micromanage tasks that have been delegated by

the General Assembly to state and local election officials.

      Much like cases alleging partisan gerrymandering, where courts were

called upon to decide the definition of “fairness” and then “[h]ow much is too

much,” Rucho v. Common Cause, 139 S. Ct. 2484, 2500-01 (2019), Plaintiffs

                                     - 33 -
     Case 1:18-cv-05391-SCJ Document 441-1 Filed 06/29/20 Page 34 of 37




ask this Court to take on the task of election administration by “enforcing

uniform standards and processes” that cover a variety of areas. Doc. No. [41],

p. 90]. See also Jacobson, 957 F.3d at 1218 (William Pryor, J., concurring)

(applying Rucho to ballot-order challenge when “[t]here are no discernable

and manageable standards ‘to answer the determinative question’”). The

judiciary is ill-equipped to handle these questions that involve the “complex,

subtle, and professional decisions” required to conduct elections. Gilligan v.

Morgan, 413 U.S. 1, 10, 93 S. Ct. 2440, 2446 (1973) (applied to military

training). Ultimately, Plaintiffs’ Complaint “poses basic questions that are

political, not legal.” Rucho, 139 S. Ct. at 2489; Jacobson, 957 F.3d at 1215-16.

      “[N]o justiciable ‘controversy’ exists when parties seek adjudication of a

political question . . . .” Massachusetts v. EPA, 549 U.S. 497, 516, 127 S. Ct.

1438, 1452 (2007). As another judge in this District did in another case also

asking that Court to “micromanage the State’s election process,” this Court

should dismiss Plaintiffs’ Amended Complaint as a nonjusticiable political

question. Coalition for Good Governance v. Raffensperger, No. 1:20-cv-1677-

TCB, 2020 U.S. Dist. LEXIS 86996, at *9 (N.D. Ga. May 14, 2020); see also

Tex. Democratic Party v. Abbott, No. 20-50407, 2020 U.S. App. LEXIS 17564,

at *12 (5th Cir. June 4, 2020) (noting the Coalition case “challenged the

wisdom” of Georgia’s policy choices).

                                        - 34 -
     Case 1:18-cv-05391-SCJ Document 441-1 Filed 06/29/20 Page 35 of 37




                            CONCLUSION

      Despite grand pronouncements in the Amended Complaint, the

process of discovery demonstrated that the evidence to support this

Court’s jurisdiction does not exist. Without that evidence, Defendants

are entitled to judgment as a matter of law.



      Respectfully submitted this 29th day of June, 2020.

                              STATE LAW DEPARTMENT

                              Christopher M. Carr
                              Attorney General
                              Georgia Bar No. 112505
                              Brian K. Webb
                              Deputy Attorney General
                              Georgia Bar No. 743580
                              Russell D. Willard
                              Senior Assistant Attorney General
                              Georgia Bar No. 760280
                              40 Capitol Square, S.W.
                              Atlanta, Georgia 30334


                              ROBBINS ROSS ALLOY BELINFANTE
                              LITTLEFIELD LLC

                              Josh Belinfante
                              Georgia Bar No. 047399
                              jbelinfante@robbinsfirm.com
                              Vincent R. Russo
                              Georgia Bar No. 242628
                              vrusso@robbinsfirm.com
                              Carey A. Miller

                                    - 35 -
Case 1:18-cv-05391-SCJ Document 441-1 Filed 06/29/20 Page 36 of 37




                        Georgia Bar No. 976240
                        cmiller@robbinsfirm.com
                        Brian E. Lake
                        Georgia Bar No. 575966
                        blake@robbinsfirm.com
                        Alexander Denton
                        Georgia Bar No. 660632
                        adenton@robbinsfirm.com
                        Melanie L. Johnson
                        Georgia Bar No. 466756
                        mjohnson@robbinsfirm.com
                        500 14th Street NW
                        Atlanta, GA 30318
                        Telephone: (678) 701-9381
                        Facsimile: (404) 856-3250


                        TAYLOR ENGLISH DUMA LLP

                        /s/ Bryan P. Tyson
                        Bryan P. Tyson
                        Special Assistant Attorney General
                        Georgia Bar No. 515411
                        btyson@taylorenglish.com
                        Bryan F. Jacoutot
                        Georgia Bar No. 668272
                        bjacoutot@taylorenglish.com
                        Diane Festin LaRoss
                        Georgia Bar No. 430830
                        dlaross@taylorenglish.com
                        Loree Anne Paradise
                        Georgia Bar No. 382202
                        lparadise@taylorenglish.com
                        1600 Parkwood Circle, Suite 200
                        Atlanta, GA 30339
                        Telephone: 678.336.7249

                        Attorneys for Defendants



                              - 36 -
     Case 1:18-cv-05391-SCJ Document 441-1 Filed 06/29/20 Page 37 of 37




                   CERTIFICATE OF COMPLIANCE

     I hereby certify that the foregoing DEFENDANTS’ BRIEF IN

SUPPORT OF THEIR MOTION FOR SUMMARY JUDGMENT ON

JURISDICTION was prepared double-spaced in 13-point Century Schoolbook

pursuant to Local Rule 5.1(C).


                                            /s/ Bryan P. Tyson
                                            Bryan P. Tyson
                                            Georgia Bar No. 515411




                                   - 37 -
